DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on October 5, 2021. Claim(s) 21-25, 27, 28, and 38-40 are pending. Applicant's election of species of alcohol (substance) without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 21-25, 27, 28, and 38-40 are examined herein insofar as they read on the elected invention and species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 21-25, 27, 28, and 38-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,561,638. Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are to a method of treating a patient suffering from or susceptible to at least one symptom of abuse of, dependence 
The patented claims are method of treating a patient suffering from or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from at least one substance, the method comprising administering to the patient a therapeutically effective amount of nepicastat or a pharmaceutically acceptable salt thereof, wherein the at least one substance is alcohol, with the proviso that the at least one substance is not both cocaine and alcohol.  The two inventions overlap greatly in scope and are therefore unpatentable over one another.


Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

 	Claims 21-25, 27, 28, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Woiwode (US 2009/0054403 A1) of record.

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing 

Woiwode teaches a method of treating a patient diagnosed with post-traumatic stress disorder, by administering to the patient a therapeutically effective amount of Compound A, wherein compound A includes nepicastat ((S)-5-Aminomethyl-1-(5,7-difluoro-1,2,3,4-tetrahydronaphth-2-yl)-2,3-dihydro-2-thioxo-1H-imidazole), (R)-5-Aminomethyl-1-(5,7-difluoro-1,2,3,4-tetrahydronaphth-2-yl)-2,3-dihydro-2-thioxo-1H-imidazole, and mixtures thereof, as well as pharmaceutically acceptable salts thereof (see abstract; page 6, section [0199]).  Woiwode further teaches alcohol abuse is commonly associated with post-traumatic stress (see page 7, section [0214]). Woiwode also teaches an embodiment wherein Compound A reduces the incidence of a disorder comorbid with post-traumatic, wherein said disorder is alcohol abuse (see page 10, section [0277]).  It is noted that a patient with alcohol abuse comorbid with post-traumatic stress disorder is considered to fall within the scope of a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from alcohol as instantly claimed.
Regarding the patient population of administering to a patient after a period of abstinence, while the cited prior art does not teach treating a particular phase of alcohol dependence (i.e. acquisition, maintenance, extinction, and relapse), the same drug (Compound A) is being administered to the same patient population (a patient with alcohol dependence) as instantly claimed. Thus, it is expected that the instantly claimed phases of alcohol dependence would inherently be treated.

Woiwode does not exemplify treating a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from alcohol by administering to the patient a therapeutically effective amount of Compound A in combination with at least one other agent. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to treat a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from alcohol by administering to the patient a therapeutically effective amount of Compound A in combination with at least one other agent.  One of ordinary skill in the art would have been motivated to treat a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or 
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  

Conclusion
 	The prior art is made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2008115706
Claims 21-25, 27, 28, and 38-40 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is 571-270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627